UNCLASSIFIED/IFOR    PUBLIC RELEASE




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                  )
TOFFIQ NASSER AWAD AL-BIHAN1,                      )
                                                  )
                        Petitioner,                )
                                                   )
       v.                                          )        Civil Action No. 05-2386 (RBW)
                                                   )
BARACK H. OBAMA,                                   )
President of the United States, et &,              )
                                                   )
                        Respondents.               )
----------------------------)

                                      MEMORANDUM             OPINION

       Currently before the Court is the petition of Toffiq Nasser Awad Al-Bihani (ISN 893)1

for a writ of habeas corpus, in which he argues that he should be released from the United States

detention facility in Guantanamo Bay, Cuba, because his detention is not authorized under the

Authorization for the Use of Military Force (the "AUMF"), Pub. 1. No. 107-40, § 2(a), 115 Stat.

224 (2001).    Petition for a Writ of Habeas Corpus           1 344.   Not surprisingly. the government

opposes the petitioner's   habeas petition on the grounds that he was "part of' al-Qaeda, thereby

rendering him detainable under the AUMF.               June 16, 2010 Hearing Transcript ("Hr'g Tr.") at

46: 18-20, June 16, 2010. After carefully considering the evidence presented by both parties and

the arguments of counsel during the merits hearing that commenced on June 16, 2010, and

concluded on June 17,2010, as well as the various documents that have been filed by the parties




1 "'SN"  is the acronym for "Internment Serial Number." AI-Harbi v. Obama, Civil Action No. 05-2479 (HHK),
2010 WL 2398883, at ·3 n.2 (D.D.C. May 13,2010). Each of the detainees currently housed in Guantanamo Bay
has been assigned an rSN. !£L




                                      UNCLASSIFIED/~OR PUBLIC RELEASE
                                             UNCLASSIFIEDIIFOR PUBLIC RELEASE




in this matter and the exhibits           attached    to these filings,'   the Court concludes            for the following

reasons that the petitioner's       petition for a writ of habeas corpus must be denied.

                                                     I. Background

           The following      facts are derived      from the petitioner's     testimony     at the merits hearing, his

declaration,     and the stipulated       facts contained    in the Joint Pre-Trial     Statement.        The petitioner    is

a Yemeni national,         id. at 100:3-4, who was born in 1972, Gov'ts                Exhibits,     Ex. 50 (Declaration

of Toffiq Al-Bihani         ("AI-Bihani     Dee!.")) ~ 1, and raised in Saudi Arabia, Hr'g Tr. 99:12-17.                 The

petitioner     was one of twelve          children    in his immediate       family,   see id. at 100:20-101 :2, one

sibling being his older brother,            Mansour,     "also known as Assam          al- Tabuki,"       Joint Stmt. at 6.

During the time he resided          in Saudi Arabia, the petitioner was abusing                 various    drugs, including

alcohol,     Hr ' g Tr. at 107: 17, marijuana,       hashish, crystal methamphetamine,              and depression      pills,

id. at 108:21-23;       see also Gov't's        Exhibits,    Ex. 50 (AI-Bihani         Decl.)    ~ 6 (statement       by the

petitioner     that he had "been a regular user         of hashlish] and other narcotic drugs throughout                 [his]

life").    The petitioner     began to "increase] his] intake of alcohol and drugs,"                 Hr'g Tr. at 107:14-

17, when his fiancee ended their engagement                   due to her concerns          that "she would fall out of

grace with her father if she married            a Yemeni against his wishes,"          Gov't's      Exhibits,    Ex. SO (Al-

Bihani Dee!.) ~ 7.

           At this point, which was around the spring 0[2000, Mansour                    suggested        that the petitioner

travel to Chechnya          to fight the Russians.       Id. ~ 12. Mansour        "was an experienced           fighter who

fought against the Russians           in Chechnya,"     and who "had close relationships            with senior Chechen

fighters and other individuals            who were engaged         in training men to fight in Chechnya                and in


1  In addition to the evidence and arguments presented by the parties at the merits hearing, the Court considered the
following documents in reaching its decision: (I) the government's Factual Return; (2) the petitioner's Traverse; and
(3) the parties' Joint Pre-Trial Statement (the "Joint Stmt. ").




                                                              2
                                             UNCLASSIFIEDfiFOR PUBLIC RELEASE
                                     UNCLASSIFJED/IFOR   PUBLIC RELEASE




other countries."     Joint Stmt. at 6. Motivated by his desire to prepare for jihad in Chechnya,

Joint Stmt. at 6, the petitioner agreed to travel to Afghanistan with Mansour, see Hr'g Tr. at

107:21-23, who "provid(ed]       funding for the trip" and coordinated the petitioner's      lodging and

jihad training logistics, Joint Stmt. at 6; see also Gov't's Exhibits, Ex. 50 (AI-Bihani Decl.) ~ 13

(statement by the petitioner that "Mansour got [him] a passport and made travel arrangements for

[him] to travel to Afghanistan during the summer of 2000"). The petitioner then left for Karachi,

Pakistan. rd. ~ 14.

        Upon his arrival in Karachi, the petitioner stayed at a hotel for approximately one week,

id., after which he boarded a train and traveled to Quetta, Pakistan, where he "stayed at a

guesthouse run by Dawood the Afghani," Joint Stmt. at 7.                  The petitioner then traveled to

Kandahar, Afghanistan, where he first stayed at the al Nebras guesthouse before moving to the II

_          guesthouse.   l!L The~uesthouse                was operated "by a man named Katab[,] who

was a jihad fighter that ... Mans[ o]ur had fought with in Chechnya." Id. The petitioner knew at

the time he stayed at these guesthouses that they "were run by, or had ties to, al-Qaida." rd. at 6.

        The petitioner then began training at the al-Farouq training camp, where he "received, at

a minimum, weapons training."          rd. at 7; see also Hr'g Tr. at 116:22-25 (testimony by the

petitioner that he "trained on the pistol and [Kalashnikov rifle] and the Becca" while at al-

Farouq).       Although he was enrolled at al-Farouq for approximately             five months, he only

"received approximately two months of training," Joint Stmt. at 7, because he would train for

approximately "a week or two weeks" before feigning illness in order to leave and "do hashish or

tobacco," Hr'g Tr. at 112:6-10. While he was away from the camp, the petitioner would travel to

Kandahar to stay at the _guesthouse,                 after which he would return to al-Farouq. Id. at

112:6-11. He repeated this cycle several times. Id. at 112: l 2. Towards the end of his time at al-




                                                     3
                                     UNCLASSIFIEOIIFOR   PUBLIC RELEASE
                                   UNCLASSIFIEDflFOR       PUBLIC RELEASE




Farouq, the trainers at the camp informed him that he was "not ready physically because [he]

keep[sJ leaving and going back." Id. at 112:15-17. The trainers purportedly concluded that he

was of "no use," and "they kick[ed him] out of the camp." Id. at 112:17-19.            Nonetheless, the

petitioner admits that he "became[,] and was part ofT,] al Qaida at least during the fivel-lmonth

period he was training at al-Farouq." Joint Stmt. at 7.

       While the petitioner claimed that he was no longer welcomed at al-Farouq, he testified at

the merits hearing that his separation from the camp was mutual.            Specifically, he claims that

Mansour "came to al[-Farouq]," at which point he told Mansour that he was "done" and that he

"want[ed] to go back home." Id. at 112:20-22. Mansour then told the petitioner that they would

go to Chechnya for additional military training. rd. at 112:24-25; 119:25-120:2.          Mansour also

asked the petitioner to "be patient" until he procured a passport, after which he promised the

petitioner that he would find a way for the both of them to leave Afghanistan.       rd. at 120: 14-16.

       Soon thereafter,     "[i]n approximately July 2001," the petitioner left al-Farouq with

Mansour, Joint Stmt. at 7, and "went to the Hassan Guesthouse in Kandahar" before returning to

the~uesthouse,               where he stayed for approximately a month, id. at 8; but see Hr'g Tr.

123:8-9 (testimony by the petitioner that he stayed at the_guesthouse                   after leaving al-

Farouq "for about two weeks, about three weeks"). In August 200 I, the petitioner left Kandahar

and traveled to Kabul, where he stayed with Harnza Al Qa'eity for approximately one to two

weeks. Joint Stmt. at 8. The petitioner described the Al Qa'eity guesthouse "as one that jihad

fighters used as a transition point." ld. The petitioner then traveled to Jalalabad to visit several

of Mansour's friends in the area. Hr'g Tr. at 123:19-22. The petitioner subsequently traveled to

and from these locations.     See id. at 123:22-25 (testimony by the petitioner that he stayed in

Jalalabad, then he "went back to Kabul ... then back to Kandahar").           At one point, the brothers




                                                       4
                                   UNCLASSIFIEDffFOR       PUBLIC RELEASE
                                     UNCLASSIFIEDIIFOR       PUBLIC   RELEASE




left Kandahar "to go to a photography shop" located in Kabul "to get passport pictures taken to

go to Chechnya."    Gov't's    Exhibits, Ex. 50 (Al-Bihani Decl.) ~ 20. As they were driving into

Kabul, they approached "a roadblock or checkpoint," at which the petitioner "learned about the

September 11,2001 attacks," Hrg Tr. at 124:3-5, from several Taliban guards at that post. id. at

152:16-19.

       The petitioner then "returned to Kandahar in mid to late October[] 200 I [,] and stayed at

[thel_guesthouse               for another month." Joint Stmt. at 8. Towards the end of his stay at

the_guesthouse.               "the fighting ... got too intense," id., and the situation became "dire,"

Hr' g Tr. at 156: IS. The petitioner then left Kabul with Mansour and headed to Jalalabad. Jd. at

124:21-22.    Upon their arrival in Jalalabad, "the Pakistani military [was] surrounding the

border," id. at 124:23-25, and thus the petitioner was advised by Mansour's friends to return to

Kandahar, id. at 124:25 -125: I. At that point, Al Qa'eity "managed to get a tractor-trailer truck ..

. to carry a group of people across the border into Quetta." Gov't's Exhibits, Ex. 50 (AI Bihani

Decl.) ~ 24. The only people that were allowed to board the truck were those "who appeared

sick or injured," id.; see also Hr'g Tr. at 156:15-16 (testimony by the petitioner that there were

efforts to "get the wounded and the sick out"), 'and therefore Mansour was able to board the truck

"because he was ill," Hr' g Tr. at 156: 16-17, while the petitioner could not, Gov't's Exhibits, Ex.

50 (Al-Bihani Decl.) ~ 24.       Thus, the petitioner embarked on a journey "with a group of other

men who were ... fleeing Afghanistan into Iran." Joint Stmt. at 8.

       That journey      began    when the petitioner left Kandahar             and traveled   to Zormat,

Afghanistan, because he had heard a "rumor ...               that [people] could walk across the Pakistani

border" there. Gov't's    Exhibits, Ex. 50 (Al-Bihani Decl.) 125. The petitioner then headed to

Waziristan, Pakistan, and after passing several smaII towns, he stayed with a Pakistani man who




                                                         5
                                     UNCLASSIFIEDIIFOR       PUBLIC   RELEASE
                                          UNCLASSIFIEDIIFOR       PUBLIC   RELEASE




gave him food and water.          Id. ~ 26. That same man then took the petitioner to Lahore, Pakistan,

id. , 26, where he stayed "for two weeks" with "an Arab family," id. ~ 27. While in Lahore, the

petitioner testified that he "spoke with ta] Pakistani person there who owns the home," Hr'g Tr.

at 158:9-\ 0, and was told that "he would [rejoin] Mans[oJur and Hamza [Al'Qaiety],"                           Joint Stmt.

at 9. After his stay in Lahore, the petitioner took the train to Quetta, Pakistan,                      id. at 8, before

taking a bus to Baluchistan,        Pakistan, which is located at the Pakistan-Iran               border, id. at 7; see

also Gov't's     Exhibits,    Ex. 50 (AI-Bihani Dee!.) ~ 28. The petitioner then crossed the Pakistan-

Iran border by bus and traveled           to an area near Zahedan, Iran, Gov't's                Exhibits,    Ex. 50 (AI-

Bihani Decl.) ~ 29, and "went to the [bus] driver's house," id. ~ 30.

         The petitioner stayed at the bus driver's house for about an hour and a half. Id. ~ 30. The

driver then drove the petitioner         to the home of an Iranian family, and during his stay there, Al

Qa'eity arrived to pick up the petitioner to reunite him with Mansour.                         Id. ~ 31. At that exact

time, however,                                                descended      on the house and apprehended              the

petitioner.     He was flown to Afghanistan,          id. ~ 34, and ultimately, the petitioner          was transferred

to United States custody and taken to Guantanamo Bay, id. ~ 35.

         Along with numerous            other detainees,      the petitioner     filed the petition    now before the

Court on December            21, 2005, seeking release from Guantanamo                Bay on the grounds that, inter

alia, his detention     by the United States government                violates his due process        rights under the

United States Constitution         and the Geneva Conventions.             See Petition for Writ of Habeas Corpus

~~ 378, 382, 386.              Having    "serious     questions     concerning       whether    this Court      retain[ed]

jurisdiction"    as a result of Congress's          attempt to strip this Court of jurisdiction             in passing the

Military Commissions           Act of 2006, Pub. L. No. 109-366, 120 Stat. 2600 (codified in part at 28

U.S.C. § 2241) (the "2006 MeA"),                the Court stayed the proceedings               in these cases until the




                                                              6
                                           UNCLASSIFIED/IFOR      PUBLIC RELEASE
                                    UNCLASSIFIEDIIFOR       PUBLIC   RELEASE




question of jurisdiction was resolved on appellate review, Order, Jabbarov v. Bush, Civil Action

No, 05-2386 (RBW) at 1 (D.D.C. Jan. 31,2007).                   The Court later lifted the stay after the

Supreme Court issued its opinion in Bownediene v, Bush, 553 U.S. 723, 128 S, Ct. 2229 (2008),

in which the Supreme Court held that non-United States citizens detained at Guantanamo Bay

are constitutionally entitled to seek habeas relief and that the 2006 MCA's jurisdiction-stripping

provision was "an unconstitutional suspension of the writ." rd. at 2274.

       In light of the Boumediene        decision, the members of this Court on July I, 2008,

"resolved by Executive Session to designate" the Honorable Thomas F. Hogan of this Court "to

coordinate and manage proceedings         in all cases involving petitioners presently detained in

Guantanamo Bay, Cuba." Order, In re Guantanamo Bay Detainee Litigation, Miscellaneous No.

08-442 (TFH) at 1 (D,D.C. July 2, 2008). After carefully considering the positions of the various

parties in these cases, Judge Hogan issued a case management order on November 6, 2008,

which outlined the procedural and substantive contours for resolving these habeas petitions.'

Pursuant to this order, the government then filed its Factual Return in this case on November 25,

2008, in which it proffered the evidence that it intends to rely upon in this proceeding to justify

the petitioner's detention.   In turn, the petitioner responded to the evidence proffered by the

government in his Traverse, which he filed on May 4, 2009. With all discovery having been

completed and the matter having been fully briefed, the Court commenced a hearing on June 16,

20 10, to consider the merits of the petitioner's petition for a writ of habeas corpus.

                                       II. Standard of Review

        The ultimate question to be resolved in regards to the petitioner's            habeas petition is

whether the government's      detention of the petitioner is lawful under the AUMF.             While the

JJudge Hogan subsequently amended his case management order on December 16,2008, and this member of the
Court issued several amendments to the order on December 19,2008, February 19, 2009, and June 12,2009,




                                                        7
                                    UNCLASSIFIEDIIFOR       PUBLIC   RELEASE
                                         UNCLASSIFIEDIIFOR       PUBLIC   RELEASE




Supreme Court in Boumediene held that individuals detained by the government at Guantanamo

Bay were "entitled to the privilege of habeas corpus to challenge the legality of their detention,"

Boumediene, 128 S. Ct. at 2262, it also concluded that "[t]he extent of the showing required of

the Government in these cases [was] a matter [left] to be determined" in future proceedings," id..

at 2271. The development of the detention standard in these Guantanamo Bay habeas cases was

thoroughly explored by this Court in its recent decision in Sulayman v. Obama, _                       F. Supp. 2d

_,2010         WL 3069568 (D.D.C. 2010) (Walton, J.), and it need not repeat that analysis here.

Suffice it to say that

         under the law of this circuit, the government may establish the lawfulness of the
         petitioner's detention by showing that he "engaged in hostilities ... against the
         United States," that he "purposefully and materially supported hostilities against
         the United States or its coalition partners," or that he "is part of the TaJiban, al
         Qaeda, or associated forces." And, the determination of whether an individual is
         "part of' the Taliban, al Qaeda, or associated forces is one that "must be made on
         a case-by-case basis by using a functional rather than a formal approach."
         Moreover, the government may seek to justify detention by making a showing
         that the detainee was part of the "command structure" of either the Taliban, al
         Qaeda, or their associated forces, yet it is not necessary for the government to
         make such a showing. But, the government must do more than just prove that the
         detainee was an "independent ... freelancer."

Id. at _,      20 10 WL 3069568, at '"5 (internal citations omitted).

            As for the burden of proof required to justify detention, the Court noted in Sulayman that

the standard set forth in Judge Hogan's case management order-"to                     wit, that the government

has the burden of persuading the Court that the petitioner is detainable under the AUMF by a

preponderance of the evidence"-has             been accepted by the District of Columbia Circuit.'               Id.;



4 As the Court observed in Sulayman, the District of Columbia Circuit has "left open the question of whether a lower
standard of proof could constitutionally suffice as well." _     F. Supp. 2d at _'     2010 WL 3069568, at *5 n.5
(citing AI-Bihani, 590 F.3d at 878 n.4.); see also AI-Adahi v, Obama, _     FJd _'    _,2010      WL 2756551, at.2
(D.C. Cir. July 13,2010) (noting that it was not "aware of(any] precedents in the eighteenthl-jcentury        English
courts [that] adopted a preponderance      standard," and that the standard of proof applied in various habeas
proceedings ranged from "some evidence to support the order" to "probable cause"). However. given that the
                                                                                                     (continued ... )


                                                             8
                                         UNCLASSIFIEDfiFOR       PUBLIC   RELEASE
                                        UNCLASSIFIEDIIFOR puBLIC RELEASE




see also Awad v. Obama, 608 F.3d 1, 10 (D.C. Cir. 2010) (citing AI-Bihani v. Obam!!, 590 FJd

866, 878 (D.C. Cir. 2010»           ("We have already explicitly held that a preponderance of the

evidence standard is constitutional          in evaluating a habeas petition from a detainee held at

Guantanarno Bay."). This means that the government must convince the Court "to believe that

the existence of a fact is more probable than its nonexistence."             Concrete Pipe & Prods. of Cal.,

Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 622 (J 993) (internal quotation

marks omitted).      Accordingly, the government has the initial burden of producing evidence in

support of its claim for detention, and should the government produce evidence sufficient to

establish a prima facie case for detention, then the burden of producing evidence to rebut the

government's case shifts to the petitioner.          See Hamdi v. Rumsfeld, 542 U.S. 507, 534 (2004)

(observing that "once the Government puts forth credible evidence that the habeas petitioner

meets the enemy-combatant          criteria, the onus could shift to the petitioner to rebut that evidence

with more persuasive evidence that he falls outside the criteria," and that such a "burden-shifting

scheme" would not offend the Constitution).                After both parties have presented all of their

evidence, the Court must weigh the evidence to determine whether the government has met its

burden of showing that its evidence "is ...            more convincing than the evidence ...            offered in

opposition to it." Greenwich Collieries v. Dir., Office of Workers' Compo Programs, 990 F.2d

730,736 (3d Cir. 1993). If the government is successful in making this showing, then the Court

must deny the habeas petition. But, where the petitioner's evidence demonstrates that his version

of the facts is more likely to be true, or where "the evidence is evenly balanced," the Court must




( ... continued)
government in this case has established the lawfulness of the petitioner's     detention by a preponderance   of the
evidence, the Court need not resolve the standard of proof question left open by the circuit.




                                                          9
                                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                                UNCLASSIFIEDIIFOR           PUBLIC RELEASE




rule in favor           of the petitioner.           Oir.,    Office    of Workers'         Compo Programs             V.    Greenwich

Collieries,     512 U.S. 267, 281 (1994).

                                                        HI. Legal Analysis

          As noted above, the Court is tasked with determining                           whether the government              has met its

burden of proving by a preponderance                     of the evidence that the petitioner               was "part of' al-Qaeda

or the Taliban          at the time of his apprehension.                    The government        has established-indeed,                the

petitioner     has conceded-that             he was "part of' al-Qaeda                  for at least the time period between

February      200 I until July 2001 because                  of his participation        in military     training     while at the al-

Farouq       training     camp.     Joint    Stmt.      at 7.      Furthermore,         the petitioner's      admissions            that he

continued       to stay at al-Qaeda-affiliated                guesthouses        and associate       with al-Qaeda           or Taliban

operatives      after leaving      al-Farouq,        id. at 7-8, and that he was apprehended                    at a house in Iran

along with Hamza              Al Qa'eity, id. at 9, an individual                     who the petitioner        admits       operated      a

guesthouse       "that jihad fighters        used as a transition             point," id. at 8, constitutes          evidence       that, at

least on its face and taken as a whole, supports the government's                               theory that the petitioner          had no

intention of cutting his ties to al-Qaeda,                   and that he in fact was "part of' al-Qaeda                 at the time of

his capture.         See Al-Bihani,         590 F.3d at 873 n.2 (noting                  in dicta that evidence to support a

finding       that   a non-citizen's         visit      to    an al-Qaeda-affiliated             guesthouse         "would        seem    to

overwhelmingly,            if not definitively,       justify the government's            detention");      AI-Adahi,        _      F.3d at

__ ,2010        WL 2756551,         at *6 (concluding           that the detainee's        "voluntary      decision     to move to an

al-Qaida guest house ...            makes it more likely ...                 that [he] was ...      a recruit");      cf. Barhoumi        v.

Obama, 609 F.3d 416, 418, 425 (D.C. Cir. 2010) (finding detainee's                                  capture alongside            a "reputed

terrorist leader" to be probative            evidence        that he was "part of' that leader's            organization).




                                                                       10
                                                  UNCLASSIFIEDIIFOR          PUBLIC   RELEASE
                                           UNCLASSIFIEDIIFOR     PUBLIC RELEASE




        Thus, given that the government has met its burden of establishing a prima facie case that

supports the lawfulness of the petitioner's detention/ the burden now shifts to the petitioner to

produce evidence to rebut the government's case. Because the petitioner has already admitted to

once having been "part of' al-Qaeda, to rebut the government's evidence he must demonstrate

that "he was no longer part of [al-Qaeda] at the time of his capture by showing that he took

affirmative actions to abandon his membership."                  Khalifh v. Obama, Civil Action No. 05-1189

OR), 2010 WL 2382925, at *2 (D.D.C. May 28, 2010) (citing AI Ginco v. Obama, 626 F. Supp.

2d 123, 128 (D.D.C. 2009) (Leon, J.) (concluding that "a prior relationship between a detainee

and al Qaeda ...      can be sufficiently vitiated by the passage of time, intervening events, or both,

such that the detainee could no longer be considered ... 'part or [al-Qaeda] at the time he was

taken into custody"».        In his attempt to meet this burden, the petitioner testified that he had no

real desire to engage in jihad while in Afghanistan, see Hr'g Tr. at 125:23-24 (testimony that

jihad "was not really in the back of [his] mind" while in Afghanistan), and that upon leaving al-

Farouq, he wanted to leave Afghanistan for Pakistan in order to "depart from the Pakistani

airport to Saudi Arabia," id. at 127:5-6, but that he remained in Afghanistan with Mansour

S The government also relies on numerous summary interrogation reports and intelligence information reports in its
case-in-chief. These interrogation reports contain unsworn hearsay statements "that [are] not otherwise admissible
under the Federal Rules of Evidence or 28 D.S.C. § 2246 [(2006)]," and thus the government has the burden of
"establish[ing] the reliability of those statements" under the two-prong standard set forth by Judge Hogan in his case
management order, as supplemented by the decisions issued by the undersigned member of this Court and
thoroughly discussed in SYlayman. _           F. Supp. 2d at _,2010    WL 3069568, at $] J. But the Court need not
assess whether the government has presented its hearsay "in a form ... that permits the ... [Cjourt to assess its
reliability," Parhat v. Gates, 532 F.3d 834, 849 (D.C. Cir. 2008), because as the Court discusses below, the
government's case for detention can be made based on the stipulated facts, the petitioner's sworn declaration, and
his testimony.

As for any hearsay evidence that the petitioner relies upon in support of his case-in-chief, this member of the Court
observed in Sulayman that there remains an open question as to whether the prohibitions against the admission of
hearsay evidence should be relaxed for the petitioner's proffered hearsay evidence, given that "the Supreme Court
mentioned only the possibility of considering hearsay proffered by the government in Hamdi and Bournediene."
Sulayman. _       F. Supp. 2d at __ ' 2010 WL 3069568, at *11 n.IO (citations omitted and emphasis added). But
here, the petitioner does not rely on any hearsay evidence to rebut the stipulated facts, the petitioner's declaration, or
his testimony, and thus there is no need for the Court to address this open question.




                                                            11
                                           UNCLASSIFIEDIIFOR     PUBLIC RELEASE
                                     UNCLASSIFIED/IFOR    PUBLIC RELEASE




because he was "scared" about being captured at the Afghanistan-Pakistan           border, see id. at

120:8-11 (testimony that he was told by Mansour about "gangsters ...         , drug dealers[. and] the

police [who] might capture" him at the border, "and that [he] might spend the rest of[hisJ life in

prison"); id. at 126:7-9 ("And truly 1 was a scared individual. You know I use[d] to be scared

[of] ... drug dealers, [of] ... the police, [and of] people that are out there watching the roads."),

and because Mansour assured him that they would attempt to enter Iran in order "to make it to

Saudi Arabia or Yemen,"         id. at 124:19-20.        As the Court discusses below, however, the

petitioner's testimony, the stipulated facts, and his sworn declaration, when viewed collectively,

reveal material inconsistencies that undermine his assertions and overall credibility as a witness.

        Of significance     to the Court's      assessment of the petitioner's    credibility   are his

inconsistent statements regarding his motivation for traveling to Afghanistan, and his desire to

engage in jihad while in Afghanistan.          At the merits hearing, he testified that his travel to

Afghanistan, and his attendance at al-Farouq, were motivated by nothing more than his desire to

"change [his] lifestyle," and that he "wanted to forget about the problems [he] had," Hr'g Tr. at

111:22-112: I, presumably regarding the end of his relationship with his fiancee or his illicit drug

use. He also testified that when he traveled to Afghanistan, he "didn't even know he was going

to fight,"   UL at 110: 10-12, and that he "didn't have any idea or any clue of fighting anyone," id.

at 110:17-19. In fact, he testified that Mansour convinced him to go to Chechnya to "go there

[and] help the children [and the] women[,] instead of staying [in Saudi Arabia and] doing drugs,"

id. at 107:18-20, and that the purpose of going to Afghanistan to get trained was so that if

"something happens [he will] be able to defend [himself]," id. at 107:22-25. Yet, the petitioner

stipulated in the Joint Pre-Trial Statement that "[tjhe purpose of [his] travel to Afghanistan was

to train to fight jihad in Chechnya."    Joint Stmt. at 6 (emphasis added). This acknowledgement




                                                     12
                                     UNCLASSlflEDflfOR    PUBLIC RELEASE
                                         UNCLASSIFIEDIIFOR     PUBLIC RELEASE




is buttressed by the petitioner's own declaration, in which he states that Mansour asked him to go

to Chechnya because "it was better for [him] to die on the battlefields ...                fighting the Russians

than to die of a drug overdose or a broken heart in Saudi Arabia," Gov't's Exhibits, Ex. 50 (AI-

Bihani Decl.) ~ 12 (emphasis added), and that Mansour decided that the petitioner needed

training because he "had never been trained to fight jihad," id. ~ 13 (emphasis added). Thus, on

the one hand the petitioner asserts that he "didn't have any idea or any clue" that the purpose of

his travel was to engage in warfare, while on the other hand he admits that he traveled to

Afghanistan to prepare for jihad.            The petitioner's statements cannot be reconciled, and in

"[wjeighing the self-serving nature of the petitioner's testimony against" his prior inculpatory

statements, "the Court concludes that his testimony cannot be credited." Sulayman, _                       F. Supp.

2d at _,2010       WL 3069568, at + 16 n.15 (citing Williamson v. United States, 512 U.S. 594,599

(1994».      The Court, therefore, rejects the petitioner's attempt to "put an innocuous gloss over"

his motivations for traveling to Afghanistan." AI Odah v. United States, 61 I F.3d 8, 15 (D.C.

Cir.20\0).

          Even without the inconsistency noted above. the Court does not accept the petitioner's

claim that he desired to travel to Pakistan after leaving al-Farouq, but that he remained in

Afghanistan because Mansour had "scared" him away from crossing the Afghanistan-Pakistan

border prior to the September 11,2001 attacks. See Hr'g Tr. at 120:8-11,126:7-9.                      After all, the

petitioner stated in his declaration that in making his way to Afghanistan from Saudi Arabia, he


G Even assuming that the catalyst behind the petitioner's travel to Afghanistan was to prepare for battle in Chechnya,
and not against the United States, this fact has no material effect on whether the government can detain the
petitioner. Nothing in the AUMF, as construed by this Court and the District of Columbia Circuit, requires an
individual to be "part of" al-Qaeda and to have also engaged in hostile aggression, or to have desired to engage in
such conduct, against the United States in order 10 be rendered detainable. To the contrary, the circuit in AI-Adahi
dismissed the significance of a detainee's motive for affiliating himself with al-Qaeda because "the significant
points are that al-Qaida was intent on attacking the United States and its allies, that [Osama] bin Laden had issued a
~       announcing that every Muslim had a duty to kill Americans, and that [the detainee] voluntarily affiliated
himself with al-Qaida." _     F.3d at _'   2010 WL 2756551, at -6.




                                                          13
                                         UNCLASSIFIEDIIFOR     PUBLIC RELEASE
                                     UNCLASSIFIEDIIFOR        PUBLIC   RELEASE




left Quetta, Pakistan in a taxi and crossed the border into Kandahar, Afghanistan, Gov't's

Exhibits, Ex. 50 (AI-Bihani Dec!.) ~ 14. Thus, if he experienced no complications using public

transportation to travel into Afghanistan from Pakistan earlier, then there is no reason to believe

that the petitioner could not have utilized that same mode of transportation to return back to

Pakistan after he left al-Farouq.         Furthermore, the petitioner's            excuse   for remaining in

Afghanistan prior to the September        11, 2001 attacks becomes even more difficult to accept

considering that he was able to cross the Afghanistan-Pakistan border without the assistance of

his brother after September 11, 2001, see Joint Stmt. at 8 ("In going from Afghanistan to Iran,

[the p]etitioner traveled from ...     Zormat, Afghanistan ...              to Waziristan, Pakistan); Gov't's

Exhibits, Ex. 50 (AI-Bihani Decl.)    'J 25   (statement by the petitioner that he was able to travel to

Waziristan by car and then by walking), which he readily admitted was at a time when "the

Pakistani military [was] surrounding          the border," Hr'g Tr. at 124:21-25; see also Gov't's

Exhibits, Ex. 50 (AI-Bihani Decl.) ~ 22 (stating that he and Mansour tried to cross into Pakistan

following the September II, 200 I attacks, "[b]ut all of the gates were under strict security"). In

other words, the petitioner, despite his purported fear of being captured by "street gangsters, drug

dealers[,] and ....   the police," and that he "might spend the rest of [his] life in prison," Hr'g Tr.

at 120:8-13, demonstrated the ability to cross the border at a time when, by his own description,

the risk of being apprehended and detained was much greater than it had been prior to the attacks

of September 11, 200 I, when he had been able to cross the border in a taxi.                      Thus, if the

petitioner truly wanted to cross the Afghanistan-Pakistan                 border in order to return to Saudi

Arabia or Yemen, he had ample opportunities to do so. But because he did not seize those

opportunities, the Court is left with the impression that the petitioner had no real desire to travel

to Pakistan.    See AI Odah, 611 F.3d at 16 (finding no error in the Court's reliance on an




                                                         14
                                     UNCLASSIFIEOIIFOR        PUBLIC RELEASE
                                               UNCLASSIFIEDIIFOR        PUBLIC RELEASE




incuplatory     finding that when the detainee "had a choice to head out of the country or to stay, he

consistently    chose to remain in Afghanistan                 following directions       of a member         of the Taliban").

          Indeed, not only do the petitioner's              statements demonstrate             a lack of any genuine effort to

return to Saudi Arabia or Yemen,                his statements        reveal that his intent all along after leaving al-

Farouq was to accompany              Mansour         to Chechnya.        Specifically,    the petitioner      testified    that upon

Mansour's       arrival    at al-Farouq       in July 2001, Mansour               informed      him that they would go to

Chechnya       for further    training,      Hr'g     Tr. at 119:25-120: 1; Gov't's             Exhibits,     Ex. 50 (Al-Bihani

Dee!.) ~ 18, to which he simply told Mansour                     that "the most important          thing is you get me out of

[al-Farouq],"      Hr'g Tr. at 120: 1-2.             Mansour     then asked the petitioner            to "be patient"       while he

procured his passport,        and that he would lead the petitioner out of Afghanistan.                         Id. at 120: 14-16.

The petitioner       ultimately      departed        with his brother,          and they proceeded          to visit and stay at

various      al-Qaeda      affiliated      guesthouses.         See     Joint     Stmt.   at    7-8    (stipulating       that     "[i]n

approximately       July 2001,"         the petitioner    "went to the Hassan Guesthouse                    in Kandahar"         before

returning      to the                         guesthouse,        where      he stayed        for approximately            a month).

Immediately       prior to the September               11, 2001 attacks, the brothers              traveled     to Kabul for the

purpose of going "to a photography                   shop" so that Mansour could "get passport                   pictures taken to

go to Chechnya."           Gov't's       Exhibits,     Ex. 50 (AI-Bihani          Dee\.) ~ 20 (emphasis            added).        Thus,

based on these statements            by the petitioner,        it is clear that he was fully aware of Mansour's                   intent

to take him to Chechnya              for further training,        that the petitioner        nonetheless       remained      with his

brother      knowing      that Mansour        desired    to take him to Chechnya,                and that the petitioner            had

knowledge       of the affirmative         steps that Mansour           was taking to travel to Chechnya.                 The Court,

therefore,     has no doubt that despite the petitioner's                 claim that he desired to cross the border into




                                                                   15
                                                UNCLASSIFIEDIIFOR       PUBLIC RELEASE
                                            UNCLASSIFIEDIIFOR        PUBLIC RELEASE




Pakistan so that he could return to Saudi Arabia, his real intention                     for remaining       in Afghanistan

was to accompany         Mansour    to Chechnya        for further military training.'

         In sum, the Court         finds    that the petitioner's        version    of the events        leading      up to his

detention,     as construed       by the Court         from     a collective       evaluation      of his    testimony,        his

declaration,      and the stipulated     facts in this case, reveals numerous             material     inconsistencies         that

completely        undermine   his credibility.     In fact, the inherent incongruity            in the petitioner's     account

strongly suggests        that he is providing       "false exculpatory      statements"         to conceal   his association

with al-Qaeda,       and such statements         "are evidence-often        strong evidence-s-of guilt."              Al Adahi,

_    F.3d at _,2010            WL 2756551,          at "'5.   Without any credible         evidence       in the record that

rebuts the petitioner's        numerous      inculpatory      statements     that independently          have the force of

proving by a preponderance             of the evidence that the petitioner was "part of' al-Qaeda,                    the Court

concludes      that the government         has satisfied      its burden of establishing             the lawfulness       of the

petitioner's      detention   under the AUMF.!



7 Because   the Court finds that the petitioner had no intent to travel to Pakistan upon leaving al-Farouq,            the Court
does not credit the petitioner's claims that he attempted to procure an "exit document" from a Pakistani               cook that
would allow him to depart from "the Pakistani airport to Saudi Arabia." Hr'g Tr. 127:5-6; see also id. at              127:14-23
(describing purported conversation     with a Pakistani cook regarding an "exit document"       that would             allow the
petitioner to depart Pakistan),




                                                       e "had to make it through [ai-Farouq] before [he was] trusted ..
by al[-]Qaeda,"    Hrg Tr. at 72:3-6. This argument is without merit. To be sure, the Court has serious questions
about the petitioner's claim that he failed to complete the basic training at al-Farouq because, as discussed above, his
overall credibility as a witness is utterly non-existent.     But even assuming that the petitioner did not become a
member of al-Qaeda due to his failure to complete the training curriculum at al-Farouq, this fact alone is not
dispositive on the question of whether the government may detain him under the AUMF because there may be other
avenues one may take to become a member of the organization.         For instance, one could tight on behalf of, and thus
      •                                         !.                                _.        1.3
1,3




                                                                                                                           •

                                                                16
                                            UNCLASSIFIEDIIFOR        PUBLIC RELEASE
                                            UNCLASSIFIEDIIFOR         PUBLIC RELEASE




                                                   IV. Conclusion

        As counsel       for the petitioner      candidly       acknowledged         at the merits      hearing,     "the most

effective   way to lie is to mix truth and falsehood."                 Hr'g Tr. at 214:16-18;        see also Williamson,

512 U.S. at 599-600       (observing      that "[o]ne of the most effective             ways to lie is to mix falsehood

with truth, especially       truth    that seems       particularly     persuasive      because    of its self-incuplatory

nature").   The Court agrees and finds that the petitioner did just that-his                      inculpatory       admissions

regarding   his desire to prepare       for jihad, that he received training at the al-Farouq                training camp,

and that he continued        to associate      himself     with al-Qaeda       operatives     while going to and from

various al-Qaeda-affiliated          guesthouses-are        credible, while his attempt           to place "an innocuous

gloss over these ...        facts,"    Al Odah, 611 FJd              at 15, by stating      that he had no intention         of

engaging    in jihad     upon arriving      in Afghanistan.          and that he intended         to travel back to Saudi

Arabia or Yemen upon leaving al-Farouq,                  fails to have the ring of truth.          Accordingly,        from the

testimony    presented    by the petitioner      at the merits hearing, his declaration,                and the stipulations

agreed to in the Joint Pre-Trial         Statement,      the Court concludes         that the government           has provided

more than enough evidence             to satisfy its burden of establishing            the lawfulness     of the petitioner's

detention    under     the AUMF.          And, because        the petitioner      has failed      to meet his burden of




1,3

1,3
here, where the petitioner knew that Mansour desired 10 take him to Chechnya for additional military training, and
he accompanied      Mansour throughout    Afghanistan fully aware of his brother's intent to procure a passport that
would allow for their entry into Chechnya, combined with the petitioner's continued stays at al-Qaeda-affiliated
guesthouses and his continued association with al-Qaeda operatives after leaving al-Farouq, there is overwhelming
evidence from which the Court concludes that regardless of whether the petitioner completed the training at al-
Farouq, he became, and was perceived by others to be, "part of' al-Qaeda. See Awad, 608 F.3d at 9 (upholding the
district court's conclusion that detainee was "part of" al-Qaeda because, inter alia, it found compelling the detainee's
intention to "join the fight against U.S. and allied forces," along with "additional evidence of conduct consistent
with an effectuation of that intent")




                                                                17
                                            UNCLASSIFIEDIIFOR         PUBLIC RELEASE
                                         UNCLASSIFIEDIIFOR    PUBLIC RELEASE




producing evidence sufficient to rebut the government's prima facie showing, the petitioner's

petition for a writ of habeas corpus must be denied.

       so ORDERED           this   22nday
                                      d      of September     2010&;;5                        p(yf,
                                                                       RE     E B. WALTON
                                                                       United States District Judge




, An order will accompany this memorandum opinion, denying the petitioner's petition for a writ of habeas corpus.



                                                        18




                                         UNCLASSIFIEDIIFOR    PUBLIC   RELEASE